Citation Nr: 0312815	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1967 
to September 1974.  His appeal initially came before the 
Board of Veterans' Appeals (Board) from an August 1996 rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  The claim was 
remanded in October 2002 for the purpose of scheduling the 
appellant for a Travel Board hearing.  


REMAND

The appellant claims that he has PTSD that is related to 
stressful events to which he was exposed while stationed in 
Vietnam.  He asserts that he was attached to Unit G 55th 
Artillery, Attacks 32 Division, in Vietnam and that the 
traumatic event of having his entire squad killed at "Chi 
Lia" caused him to develop PTSD.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f)

Upon reviewing Zarycki v. Brown, 6 Vet App. 91 (1993) and 
West v. Brown, 7 Vet. App. 70 (1994), it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such an event, then and only 
then, the case should be referred for a medical examination 
to determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed as to the requirement that only 
those events may be considered in determining whether the 
appellant was exposed to a stressor and as to the nature of 
the stressor or stressors to which the appellant was exposed.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiner renders a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), the Board believes that, because there 
is competent medical evidence that shows the appellant has 
psychiatric disability, and PTSD has been diagnosed, 
additional evidence must be obtained in order to determine if 
the appellant has PTSD that can be linked to traumatic events 
to which he claims he was exposed during military service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, this case is 
again remanded to the RO for the following actions:  

1.  The RO should request that the 
appellant provide a comprehensive 
statement containing as much detail as 
possible regarding the stressor(s) to 
which he alleges he was exposed in 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.  

2.  After completion of the above 
development, a copy of the appellant's 
statement as to the specific details of 
claimed stressful events during service, 
along with copies of his service 
personnel records and a copy of this 
remand, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for verification 
of the incident or incidents which the 
appellant has reported as stressors.  Any 
information obtained is to be associated 
with the claims folder and any additional 
development suggested by USASCRUR should 
be undertaken by the RO.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to the specific 
events claimed as stressors in service.  
In rendering this determination, the 
attention of the RO is directed to the 
cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of the events claimed as stressors, then 
it should arrange for the appellant to be 
examined by a Board of psychiatrists who 
have not previously examined him for the 
purpose of determining the correct 
diagnosis of his psychiatric disorder(s).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination.  The RO must specify, for 
the examiners, the events that it has 
determined are established by the record.  
The examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
whether that disorder resulted from an 
inservice stressor found to be 
established for the record by the RO.  
The diagnosis should be in accordance 
with DSM-IV(tm).  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

5.  Should the appellant be scheduled for 
an examination by the RO, this remand 
constitutes notice to him of the 
provisions pertaining to failure to 
report for scheduled examinations under 
38 C.F.R. § 3.655, which indicates that 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2002).  

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for PTSD taking into 
consideration the evidence obtained 
subsequent to the most recent 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


